 1   Marvin Gelfand (SBN 53586)
     Email: MGelfand@weintraub.com
 2   Eric Caligiuri (SBN 260442)
     Email: ecaligiuri@weintraub.com
 3

 4
     WEINTRAUB TOBIN CHEDIAK COLEMAN GRODIN
           LAW CORPORATION
 5   10250 Constellation Blvd. Suite 2900
     Los Angeles, CA 90067
 6   Telephone: (858) 436-8152
     Facsimile: (858) 436-3890
 7
     Attorneys for Plaintiff/Counter-Defendant
 8   Funrise, Inc.
                                       NOTE CHANGES MADE BY THE COURT
 9

10
                                UNITED STATES DISTRICT COURT
11
                              CENTRAL DISTRICT OF CALIFORNIA
12

13   Funrise, Inc., a California Corporation;    Case No.: 2:19-cv-6147-MWF (ASx)
14                     Plaintiffs,
15           v.                                  PROTECTIVE ORDER
16   Rowena Suzanne Smith, an individual;
     Seldom Scene, an Australian
17   individual corporation;
18
                  Defendants.
19   _______________________________
     Rowena Suzanne Smith, an
20
     individual; Seldom Scene, an
21   Australian individual corporation
22
                       Counterclaimants,
23
             v.
24

25   Funrise, Inc.,
26
                       Counter-defendant.
27

28

     {2819427.DOCX;}
                                 STIPULATED PROTECTIVE ORDER
 1           1.         A.   PURPOSES AND LIMITATIONS
 2           Discovery in this action is likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may
 5   be warranted. Accordingly, the parties hereby stipulate to and petition the court to
 6   enter the following Stipulated Protective Order. The parties acknowledge that this
 7   Order does not confer blanket protections on all disclosures or responses to
 8   discovery and that the protection it affords from public disclosures or responses to
 9   discovery and that the protection it affords from public disclosure and use extends
10   only to the limited information or items that are entitled to confidential treatment
11   under the applicable legal principles. The parties further acknowledge, as set forth
12   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
13   to file confidential information under seal; Civil Local Rule 29-5 sets forth the
14   procedures that must be followed and the standards that will be applied when a
15   party seeks permission from the court to file material under seal.
16                      B.   GOOD CAUSE STATEMENT
17           This action alleges infringement of copyrights and therefore is likely to
18   involve production of documents, testimony, and information containing or
19   reflecting trade secrets, customer and pricing lists and other valuable research,
20   development, commercial, financial, and/or proprietary information for which
21   special protection from public disclosure and from use for any purpose other than
22   prosecution of this action is warranted. Such confidential and highly confidential
23   materials and information consist of, among other things, confidential business or
24   financial information, information regarding confidential business practices, or
25   other confidential research, development, or commercial information, information
26   otherwise generally unavailable to the public or which may be privileged or
27   otherwise protected from disclosure , unpublished drafts of artistic works,
28   unpublished creative materials and ideas, private correspondence, and/or

      {2819427.DOCX;}                        2
                               STIPULATED PROTECTIVE ORDER
 1   communications containing internal business information (including contracts and
 2   financial information), all of which would be damaging if it were made available
 3   to competitors or prospective business partners. Highly confidential information
 4   or items are extremely sensitive confidential information or items, disclosure of
 5   which to another party or non-party would create a substantial risk of serious harm
 6   that could not be avoided by less restrictive means.
 7           Accordingly, to expedite the flow of information, to facilitate the prompt
 8   resolution of disputes over confidentiality of discovery materials, to adequately
 9   protect information the parties are entitled to keep confidential, to ensure that the
10   parties are permitted reasonable necessary uses of such material in preparation for
11   and in the conduct of trial, to address their handling at the end of the litigation, and
12   serve the ends of justice, a protective order for such information is justified in this
13   matter. It is the intent of the parties that information will not be designated as
14   confidential for tactical reasons and that nothing be so designated without a good
15   faith belief that it has been maintained in a confidential, non-public manner, and
16   there is good cause why it should not be part of the public record of this case.
17           2.         DEFINITIONS
18           2.1        Action: this pending federal law suit, Funrise, Inc. v. Rowena
19   Suzanne Smith et. al., C.D. Case No. 2:19-cv-6147-MWF (ASx).
20           2.2        Challenging Party: a Party or Non-Party that challenges the
21   designation of information or items under this Order.
22           2.3        “CONFIDENTIAL” Information or Items: information (regardless of
23   how it is generated, stored or maintained) or tangible things that qualify for
24   protection under Federal Rule of Civil Procedure 26(c), and as specified above
25   in the Good Cause Statement. and also including anything that has been marked
26   HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.
27           2.4        Counsel: Outside Counsel of Record and House Counsel (as well as
28   their support of staff).

      {2819427.DOCX;}                           3
                                  STIPULATED PROTECTIVE ORDER
 1           2.5        Designating Party: a Party or Non-Party that designates information
 2   or items that it produces in disclosures or in the responses to discovery as
 3   “CONFIDENTIAL.”
 4           2.6        Disclosure or Discovery Material: all items or information,
 5   regardless of the medium or manner in which it is generated, stored, or maintained
 6   (including, among other things, testimony, transcripts, and tangible things), that
 7   are produced or generated in disclosures or responses to discovery in this matter.
 8           2.7        Expert: a person with specialized knowledge or experience in a
 9   matter pertinent to the legislation who has been retained by a Party or its counsel
10   to serve as an expert witness or as a consultant in this Action.
11           2.8.       “HIGHLY CONFIDENTIAL –ATTORNEYS’ EYES ONLY”
12   information or items means extremely sensitive “CONFIDENTIAL” information
13   or items, disclosure of which to another Party or Non-Party would create a
14   substantial risk of serious harm that could not be avoided by less restrictive means.
15           2.9        House Counsel: attorneys who are employees of a party to this
16   Action. House Counsel does not include Outside Counsel of Record or any other
17   outside counsel.
18           2.10 Non-Party: any natural person, partnership, corporation, association,
19   or other legal entity not named as a Party to this action.
20           2.11 Outside Counsel of Record: attorneys who are not employees of a
21   party to this Action but are retained to represent or advise a party to this Action
22   and have appeared in this Action on behalf of that party or are affiliated with a law
23   firm which has appeared on behalf of that party, and includes support staff.
24           2.12 Party: any party to this Action, including of all of its officers,
25   directors, employees, consultants, retained experts and Outside Counsel of Record
26   (and their support staffs).
27           2.13 Producing Party: a Party or Non-Party that produces Disclosure or
28   Discovery Material in this Action.

      {2819427.DOCX;}                           4
                                  STIPULATED PROTECTIVE ORDER
 1          2.14 Professional Venders: persons or entities that provide litigation
 2   support services (e.g., photocopying, videotaping, translating, preparing exhibits
 3   or demonstrations, and organizing, storing, or retrieving data in any form or
 4   medium) and their employees and subcontractors.
 5          2.15 Protected Material: any Disclosure or Discovery Material that is
 6   designated as “CONFIDENTIAL.”
 7          2.16 Receiving Party: a Party that receives Disclosure or Discovery
 8   Material from Producing Party.
 9          3.         SCOPE
10          The protections conferred by this Stipulation and Order cover not only
11   Protected Material (as defined above), but also (1) any information copied or
12   extracted from Protected Material; (2) all copies, excerpts, summaries, or
13   compilations of Protected Material; and (3) any testimony, conversations, or
14   presentations by Parties or their Counsel that might reveal Protected Material.
15          Any use of Protected Material at trial shall be governed by the orders of the
16   trial judge. This Order does not govern the use of Protected Material at trial.
17          4.         DURATION
18          Even after final disposition of this litigation, the confidentiality obligations
19   imposed by this Order shall remain in effect until a Designating party agrees
20   otherwise in writing or a court order otherwise directs. Final disposition shall be
21   deemed to be the later of (1) dismissal of all claims and defenses this Action, with
22   or without prejudice; and (2) final judgment herein after the completion and
23   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
24   including the time limits for filing any motions or applications for extension of
25   time pursuant to applicable law.
26          5.         DESIGNATING PROTECTED MATERIAL
27          5.1        Exercise of Restraint and Care in Designating Material for Protection.
28   Each Party or Non-Party that designates information or items for protection under

     {2819427.DOCX;}                           5
                                 STIPULATED PROTECTIVE ORDER
 1   this Order must take care to limit any such designation to specific material that
 2   qualifies under the appropriate standards. The Designating Party must designate
 3   for protection only those parts of material, documents, items, or oral or written
 4   communications that qualify so that other portions of the material, documents,
 5   items, or communications for which protection is not warranted are not swept
 6   unjustifiably.
 7           Mass, indiscriminate, or routinized designations are prohibited.
 8   Designations that are shown to be clearly unjustified or that have been made for an
 9   improper purpose (e.g., the unnecessarily encumber the case development process
10   or to impose unnecessary expenses and burdens on other parties) may expose the
11   Designating Party to sanctions.
12           If it comes to a Designating Party’s attention that information or items that
13   it designated for protection do not qualify for protection, that Designating party
14   must promptly notify all other Parties that it is withdrawing the inapplicable
15   designation.
16           5.2        Manner and Timing of Designations. Exceptions as otherwise
17   provided in this Order (see, e.g., second paragraph of section 5.2(a) below), or as
18   otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
19   protection under this Order must be clearly so designated before the material is
20   disclosed or produced.
21           Designation in conformity with this Order requires:
22           (a)        for information in documentary form (e.g., paper or electronic
23   documents, but excluding transcripts of depositions or other pretrial or trial
24   proceedings), that the Producing Party affix at a minimum, the legend
25   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
26   contains protected material. If only a portion or portions of the material on a page
27   qualifies for protection, the Producing Party also must clearly identify the
28   protected portion(s) (e.g., by making appropriate markings in the margins).

      {2819427.DOCX;}                           6
                                  STIPULATED PROTECTIVE ORDER
 1           A Party or Non-Party that makes original documents available for
 2   inspection need not designate them for protection until after the inspection Party
 3   has indicated which documents it would like copied and produced. During the
 4   inspection and before the designation, all of the material made available for
 5   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
 6   identified the documents it wants copied and produced, the Producing Party must
 7   determine which documents, or portions thereof, qualify for protection under this
 8   Order. Then, before producing the specified documents, the Producing Party must
 9   affix the “CONFIDENTIAL legend” to each page that contains Protected
10   Material. If only a portion or portions of the material on a page qualifies for
11   protection, the Producing Party also must clearly identify the protected portion(s)
12   (e.g., by making appropriate markings in the margins).
13           (b)        for testimony given in depositions that the Designating Party identify
14   the Disclosure or Discovery Material on the record, before the close of the
15   deposition all protected testimony.
16           (c)        for information produced in some form other than documentary and
17   for any other tangible items, that the Producing Party affix in a prominent place on
18   the exterior of the container or containers in which the information is stored the
19   legend “CONFIDENTIAL.” If only a portion or portions of the information
20   warrants protection, the Producing Party, to the extent practicable, shall identify
21   the protected portion(s).
22           5.3        Inadvertent Failures to Designate. If timely corrected, an inadvertent
23   failure to designate qualified information or items does not, standing alone, waive
24   the Designating Party’s right to secure protection under this Order for such
25   material. Upon timely correction of a designation, the Receiving Party must make
26   reasonable efforts to assure that the material is treated in accordance with
27   provisions of this Order.
28   ///

      {2819427.DOCX;}                           7
                                  STIPULATED PROTECTIVE ORDER
 1           6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2           6.1        Timing of Challenges. Any Party or Non-Party may challenge a
 3   designation of confidentiality at any time that is consistent with the Court’s
 4   Scheduling Order.
 5           6.2        Meet and Confer. The challenging Party shall initiate the informal
 6   dispute resolution process set forth in the Court’s Procedures and Schedules. See
 7   http://www.cacd.uscourts.gov/honorable-alka-sagar
 8           6.3        The burden of persuasion in any such challenge proceeding shall be
 9   on the Designating party. Frivolous challenges, and those made for an improper
10   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
11   parties) may expose the Challenging Party to sanctions. Unless the Designating
12   party has waived or withdrawn the confidentiality designation, all parties shall
13   continue to afford the material in question the level of protection to which it is
14   entitled under the Producing Party’s designation until the Court rules on the
15   challenge.
16           7.         ACCESS TO AND USE OF PROTECTED MATERIAL
17           7.1        Basic Principles. A Receiving Party may use Protected Material that
18   is disclosed or produced by another Party or by a Non-Party in connection with
19   this Action only for prosecuting, defending, or attempting to settle this Action.
20   Such Protected Material may be disclosed only to the categories of persons and
21   under the conditions described in this Order. When the Action has been
22   terminated, a Receiving Party must comply with the provisions of section 13
23   below (FINAL DISPOSITION).
24           Protected Material Must be stored and maintained by a Receiving Party at a
25   location and in a secure manner that ensures that access is limited to the persons
26   authorized under this Order.
27           7.2        Disclosure of “CONFIDENTIAL” Information or Items. Unless
28   otherwise ordered by the court or permitted in writing by the Designating party, a

      {2819427.DOCX;}                           8
                                  STIPULATED PROTECTIVE ORDER
 1   Receiving Party may disclose any information or item designated
 2   “CONFIDENTIAL” only to:
 3                     (a)   the Receiving Party’s Outside Counsel of Record in this
 4   Action, as well as employees of said Outside Counsel of Record to whom it is
 5   reasonably necessary to disclose the information for this Action;
 6                     (b)   the officers, directors, and employees (including House
 7   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
 8   this Action;
 9                     (c)   Experts (as defined in this Order) of the Receiving Party to
10   whom disclosure is reasonably necessary for this Action and who have signed the
11   “Acknowledgement and Agreement to be bound” (Exhibit A);
12                     (d)   the court and its personnel;
13                     (e)   court reporters and their staff;
14                     (f)   professional jury and trial consultants, mock jurors, and
15   Professional Vendors to whom disclosure is reasonably necessary for this Action;
16                     (g)   the author or recipient of a document containing the
17   information or a custodian or other person who otherwise possessed or knew the
18   information;
19                     (h)   during their depositions, witnesses, and attorneys for witnesses,
20   in the Action to whom disclosure is reasonably necessary provided: (1) the
21   deposing party requests that the witness sign the form attached as Exhibit A
22   hereto; and (2) they will not be permitted to keep any confidential information
23   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
24   unless otherwise agreed by the Designating Party or ordered by the court. Pages
25   of transcribed deposition testimony or exhibits to depositions that reveal Protected
26   Material may be separately bound by the court reporter and may not be disclosed
27   to anyone except as permitted under this Stipulated Protective Order; and
28

     {2819427.DOCX;}                           9
                                 STIPULATED PROTECTIVE ORDER
 1                      (i)   any mediator or settlement officer, and their supporting
 2   personnel, mutually agreed upon by any of the parties engaged in settlement
 3   discussions.
 4            7.3       Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 5   ONLY” Information or Items. Unless otherwise ordered by the court or permitted
 6   in writing by the Designating party, a Receiving Party shall disclose any
 7   information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
 8   EYES ONLY” only to those persons listed in Paragraphs 7.2(a) and 7.2(c) – 7.2(i)
 9   infra.
10            8.        PROTECTED MATERIAL SUBPOENAED OR ORDERED
11   PRODUCED IN OTHER LITIGATION
12            If a party is served with a subpoena or a court order issued in other litigation
13   that compels disclosure of any information or items designated in this Action as
14   “CONFIDENTIAL,” that Party must:
15            (a)       promptly notify in writing the Designating Party. Such notification
16   shall include a copy of the subpoena or court order;
17            (b)       promptly notify in writing the party who caused the subpoena or
18   order to issue in the other litigation that some or all of the material covered by the
19   subpoena or order is subject to this Protective Order. Such notification shall
20   include a copy of this Stipulated Protective Order; and
21            (c)       cooperate with respect to all reasonable procedures sought to be
22   pursued by the Designating Party whose Protected Material may be affected. If
23   the Designating Party timely seeks a protective order, the Party served with the
24   subpoena or court order shall not produce any information designated in this
25   action as “CONFIDENTIAL” before a determination by the court from which the
26   subpoena or order issues, unless the Party has obtained the Designating Party’s
27   permission. The Designating Party shall bear the burden and expense of seeking
28   protection in that court of its confidential material and nothing in these provisions

      {2819427.DOCX;}                           10
                                  STIPULATED PROTECTIVE ORDER
 1   should be construed as authorizing or encouraging a Receiving Party in this
 2   Action to disobey a lawful directive from another court.
 3           9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 4   PRODUCED IN THIS LITIGATION
 5           (a)        The terms of this Order are applicable to information produced by a
 6   Non-Party in this Action and designated as “CONFIDENTIAL.” Such
 7   information produced by Non-Parties in connection with this litigation is protected
 8   by the remedies and relief provided by this Order. Nothing in these provisions
 9   should be construed as prohibiting a Non-Party from seeking additional
10   protections.
11           (b)        In the event that a Party is required, by a valid discovery request, to
12   produce a Non-Party’s confidential information in its possession, and the Party is
13   subject to an agreement with the Non-Party not to produce the Non-Party’s
14   confidential information, then the Party shall:
15                      (1)   promptly notify in writing the Requesting Party and the Non-
16   Party that some or all of the information requested is subject to a confidentiality
17   agreement with a Non-Party;
18                      (2)   promptly provide the Non-Party with a copy of the Stipulated
19   Protective Order in this Action, the relevant discovery request(s), and a reasonably
20   specific description of the information requested, and
21                      (3)   make the information requested available for inspection by the
22   Non-Party, if requested.
23           (c)        If the Non-Party fails to seek a protective order from this court within
24   14 days of receiving the notice and accompanying information, the Receiving
25   Party may produce the Non-Party’s confidential information responsive to the
26   discovery request. If the Non –Party timely seeks a protective order, the
27   Receiving Party shall not produce any information in its possession or control that
28   is subject to the confidentiality agreement with the Non-Party before a

      {2819427.DOCX;}                           11
                                  STIPULATED PROTECTIVE ORDER
 1   determination by the court. Absent a court order to the contrary, the Non-Party
 2   shall bear the burden and expense of seeking protection in this court of its
 3   Protected Material.
 4           10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 5           If a receiving party learns that, by inadvertence or otherwise, it has
 6   disclosed Protected Material to any person or in any circumstance not authorized
 7   under this Stipulated Protective Order, the Receiving Party must immediately (a)
 8   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
 9   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
10   the person or persons to whom unauthorized disclosures were made of all the
11   terms of this Order, and (d) request such person or persons to execute the
12   “Acknowledgment and Agreement to Be Bound” that is attached hereto as
13   Exhibit A.
14           11.        INADVERTENT PRODUCTION OF PRIVILEGED OR
15   OTHERWISE PROTECTED MATERIAL
16           When a Producing Party gives notice to Receiving Parties that certain
17   inadvertently produced material is subject to a claim of privilege or other
18   protection, the obligations of the Receiving Parties are those set forth in Federal
19   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
20   whatever procedure may be established in an e-discovery order that provides for
21   production without prior privilege review. Pursuant to Federal Rule of Evidence
22   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
23   of a communication or information covered by the attorney-client privilege or
24   work product protection, the parties may incorporate their agreement in the
25   stipulated protective order submitted to the court.
26           12.        MISCELLANEOUS
27           12.1 Right to Further Relief. Nothing in this Order abridges the right of
28   any person to seek its modification by the Court in the future.

      {2819427.DOCX;}                       12
                              STIPULATED PROTECTIVE ORDER
 1           12.2 Right to Assert Other Objections. By stipulating to the entry of this
 2   Protective Order no Party waives any right it otherwise would have to object to
 3   disclosing or producing any information or item on any ground not addressed in
 4   this Stipulated Protective Order. Similarly, no Party waives any right to object on
 5   any ground to use in evidence of any of the material covered by this Protective
 6   Order.
 7           12.3 Filing Protected Material. A Party that seeks to file under seal any
 8   Protected Material must comply with Civil Local Rule 79-5. Protected Material
 9   may only be filed under seal pursuant to a court order authorizing the sealing of
10   the specific Protected Material at issue. If a Party’s request to file Protected
11   Material under seal is denied by the court, then the Receiving Party may file the
12   information in the public record unless otherwise instructed by the court.
13           13.        FINAL DISPOSITION
14           After the final disposition of this Action, and defined in paragraph 4, within
15   60 days of a written request by the Designating Party, each Receiving Party must
16   return all Protected Material to the Producing Party or destroy such material. As
17   used in this subdivision, “all Protected Material” includes all copies, abstracts,
18   compilations, summaries, and any other format reproducing or capturing any of
19   the Protected Material. Whether the Protected Material is returned or destroyed,
20   the Receiving Party must submit a written certification to the Producing Party
21   (and, if not the same person or entity, to the Designating Party) by the 60 day
22   deadline that (1) identifies (by category, where appropriate) all the Protected
23   Material that was returned or destroyed and (2) affirms that the Receiving Party
24   has not retained any copies, abstracts, compilations, summaries or any other
25   format reproducing or capturing any of the Protected Material. Notwithstanding
26   this provision, Counsel are entitled to retain an archival copy of all pleadings,
27   motion papers, trial, deposition and hearing transcripts, legal memoranda,
28   correspondence, deposition and trial exhibits, expert reports, attorney work

      {2819427.DOCX;}                        13
                               STIPULATED PROTECTIVE ORDER
 1   product, and consultant and expert work product, even if such materials contain
 2   Protected Material. Any such archival copies that contain or constitute Protected
 3   Material remain subject to this Protective Order as set forth in Section 4
 4   (DURATION).
 5          14.        Any violation of this order may be punished by any and all
 6   appropriate measures including, without limitation, contempt proceedings and/or
 7   monetary sanctions.
 8

 9   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
10

11   DATED: February 25, 2020
12   By:    /s/   Eric Caligiuri
            Eric Caligiuri
13          Attorneys for Plaintiff and Counter-Defendant
14

15   DATED: February 25, 2020
16   By:    /s/   Timothy Gronchocinski
            Timothy Grochocinski
17          Attorney for Defendants and Counter-Claimants
18

19   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
20

21   DATED: February 26, 2020
22

23               /s/
24   Honorable Alka Sagar
     United States Magistrate Judge
25

26

27

28

     {2819427.DOCX;}                           14
                                 STIPULATED PROTECTIVE ORDER
 1                      FILER’S ATTESTATION OF CONCURRENCE
 2           Pursuant to Civil L. R. 5-4.3.4(a)(2) relating to documents requiring
 3   multiple signatures, I, Eric Caligiuri, attest that all other signatories concur in the
 4   content of the foregoing document and authorize the filing of the same.
 5

 6

 7                 /s/ Eric Caligiuri
             Eric Caligiuri
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      {2819427.DOCX;}                       15
                              STIPULATED PROTECTIVE ORDER
 1                                       EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND BY
                          PROTECTIVE ORDER
 3

 4   I, ______________________________________[print or type full name], of
 5   ______________________________________________________[print or type
 6   full address], declare under penalty of perjury that I have received a copy of the
 7   Stipulated Protective Order that was issued by the United States District Court for
 8   the Central District of California in the matter entitled Funrise, Inc., a California
 9   Corporation; Plaintiffs, v. Rowena Suzanne Smith, an individual; Seldom Scene,
10   an Australian individual corporation; Defendants, Case No. 2:19-cv-6147-MWF
11   (ASx). I agree to comply with and to be bound by all the terms of this Stipulated
12   Protective Order and I understand and acknowledge that failure to so comply could
13   expose me to sanctions and punishment in the nature of contempt. I solemnly
14   promise that I will not disclosure in any manner any information or item that is
15   subject to this Stipulated Protective Order to any person or entity except in strict
16   compliance with the provisions of this Order. I further agree to submit to the
17   jurisdiction of the United States District Court for the Central District of California
18   for the purpose of enforcing the terms of this Stipulated Protective Order, even if
19   such enforcement proceedings occur after termination of this action. I hereby
20   appoint ______________________ [print or type full name] of
21   _________________________________________ [print or type full address and
22   telephone number] as my California agent for service of process in connection with
23   this action or any proceedings related to enforcement of this Stipulated Protective
24   Order.
25   Date:
26   City and State where sworn and signed:
27   Printed Name: ____________________________
28   Signature: _______________________________

      {2819427.DOCX;}                      16
                             STIPULATED PROTECTIVE ORDER
